Citation Nr: 0801398	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  05-16 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to restoration of a 20 percent disability 
evaluation for the veteran's service-connected carpal tunnel 
syndrome, left wrist, and restoration of a 30 percent 
disability evaluation for his service-connected carpal tunnel 
syndrome, right wrist.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1989 
to January 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota, that reduced the veteran's service-
connected bilateral carpal tunnel syndrome from 20 to 10 
percent for the left wrist and from 30 to 10 percent for the 
right wrist.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that a remand for additional development is 
required before final appellate review of the issue of 
restoration of a 20 percent disability evaluation for the 
veteran's service-connected carpal tunnel syndrome, left 
wrist, and 30 percent disability evaluation for his service-
connected carpal tunnel syndrome, right wrist.  

Both wrists were reduced to 10 percent.

Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance must be prepared setting forth 
all material facts and reasons.  In addition, the RO must 
notify the veteran that he has 60 days to present additional 
evidence showing that compensation should be continued at the 
present level.  If no additional evidence is received within 
the prescribed time period, the proposed action may be 
accomplished.  The effective date of the final action shall 
be the last day of the month in which a 60-day period from 
the date of notice to the beneficiary of the final action 
expires.  38 C.F.R. § 3.105(e).

In this regard, the Board finds that the RO satisfied the due 
process notification requirements under 38 C.F.R. § 3.105(e).  
Specifically, after the proposed reduction in November 2004, 
the veteran was given 60 days to present additional evidence 
and was notified at his address of record.  The veteran 
appeared for a hearing in February 2005, and subsequently, 
the final rating action was issued in February 2005 and the 
disability ratings for the left and right wrist were reduced 
to 10 percent, bilaterally, for a combined evaluation of 20 
percent.  

The effective date of the reduction, May 1, 2005, was the 
first day of the month after expiration of the 60-day period 
from the date of notice of the final rating action.  See 38 
C.F.R. § 3.105(e).

When a disability has not become stable and is likely to 
improve, and the disability rating has not continued at the 
same level for at least five years, a reexamination 
disclosing improvement in that disability will warrant a 
reduction in its rating.  38 C.F.R. § 3.344(c).  Accordingly, 
sustained improvement in the disability need not be shown and 
an examination showing improvement in the disability may be 
the basis for the reduction.  Id.  The duration of the rating 
is measured from the effective date of the rating to the 
effective date of the reduction.  Brown v. Brown, 5 Vet. App. 
413, 418 (1993).  

In this case, the 30 percent rating for the right wrist 
became effective November 2000, and the 20 percent rating for 
the left wrist became effective December 2001; therefore, the 
ratings were not in effect for more than five years.  
Consequently, with regard to the reduction, 38 C.F.R. § 
3.344(c) applies.

The Board is required to ascertain in any rating reduction 
case, based upon review of the entire record, whether the 
evidence reflects an actual change in the disability, whether 
the examination reports reflecting such change are based upon 
thorough examination, and whether any improvement actually 
reflects improvement in the veteran's ability to function 
under the ordinary conditions of life and work.  Brown v. 
Brown, 5 Vet. App. 413, 420-421 (1993).  If an examination 
report does not contain sufficient detail, or the diagnosis 
is not supported by the findings on the examination report, 
it must be returned as inadequate for rating purposes.  38 
C.F.R. § 4.2.

The final question for the Board to consider is whether the 
preponderance of the evidence supported the reduction from 30 
percent to 10 percent for the right wrist and 20 percent to 
10 percent for the left wrist.

The veteran's service-connected bilateral carpal tunnel 
syndrome is currently evaluated as 10 percent disabling for 
the left and right wrists under Diagnostic Code 8515 for 
"paralysis of the median nerve."  Mild, moderate, and 
severe incomplete paralysis of the median nerve warrants 
ratings of 10, 20, and 40 percent, respectively, for the 
minor extremity, and ratings of 10, 30, and 50 percent 
respectively, for the major extremity.  A 60 percent rating 
is warranted where there is complete paralysis of the median 
nerve of the minor extremity; 70 percent is warranted for 
complete paralysis affecting the major extremity.  38 C.F.R. 
§ 4.124a (Diagnostic Code 8515) (2007).  The veteran is 
right-handed.

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

First, the Board notes that the RO relied on a VA exam from 
December 2003 and VA outpatient records, including a nerve 
conduction study, as the basis of the reduction.  Also of 
record is the transcript of the hearing held at the regional 
office regarding this matter.  Based upon a review of the 
evidence, the Board finds that the VA exam, VA outpatient 
records, and hearing transcript offer unclear and incomplete 
opinions regarding the status of the carpal tunnel syndrome 
and the veteran's functional limitations at this time.

Although there is evidence to suggest that the veteran's 
bilateral carpal tunnel syndrome has improved since the time 
of a prior January 2001 VA examination, a remand is required 
to secure a clearer and more comprehensive examination and 
opinion, based on a thorough review of the claims folder.  
The examiner should also provide an opinion as to whether the 
veteran's bilateral carpal tunnel syndrome shows improvement 
in terms of the veteran's ability to function under the 
ordinary conditions of life and work since the time of the VA 
examination in January 2001.  

The Board apologizes for the delay in the full adjudication 
of this claim. 

Accordingly, the case is REMANDED for the following action:

1. The RO shall arrange for the veteran to 
be scheduled for a VA examination to 
determine the current severity of 
disability for his service-connected 
bilateral carpal tunnel syndrome.  The 
examiner should be (if possible, but not 
required) a physician who has not 
previously examined the veteran.  The 
veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
consequences for his claim.  The claims 
folder must be made available for review 
for the examination and the examination 
report must state whether such review was 
accomplished.

2.  The examination must include range of 
motion findings, and should include any 
other test or study, including 
neurological exam, deemed necessary by the 
examiner.  The examiner is asked to 
identify and describe any current 
symptomatology, including any functional 
loss associated with the veteran's carpal 
tunnel syndrome due to more or less 
movement than normal, weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, deformity or 
atrophy of disuse, pain on pressure or 
manipulation, and muscle spasm.  The 
examiner should specify any additional 
range-of-motion loss due to any of the 
above factors.  If there is no evidence of 
any of the above factors on examination, 
the examiner should so state.

3.  The examiner should also provide (if 
possible, but not required) an opinion as 
to whether the veteran's carpal tunnel 
syndrome has shown improvement in terms of 
pain and the veteran's ability to function 
under the ordinary conditions of life and 
work since the time of the VA examination 
performed in January 2001.  The examiner 
should include a complete explanation with 
his or her opinion, based on findings on 
examination and information obtained from 
review of the record.  If the examiner is 
unable to provide the requested opinion, 
the examination report should so state.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this REMAND are to comply with due process of law 
and further develop the veteran's claims.  No action by the 
veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim(s).  38 C.F.R. § 3.655 (2007).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



